 

 

Case 1:16-cv-00010-JRH-BKE Document 146 Filed 05/08/20 Page 1 of 4

45
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT “FOAUGHSTA DI DIY.
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION 2O KAY -8 PH 2:49

SARAH USRY and DANIEL DARNELL,
on behalf of themselves and
all others similarly situated,

CLERK i Hoc:
SO DIST OF OA

Plaintiffs,

Vv. CV 116-010
EQUITYEXPERTS.ORG, LLC d/b/a
EQUITY EXPERTS; MICHAEL NOVAK;
JACQUELINE GALOFARO; and MARK
BREDOW,

*
*
*
*
*
*
*
*
*
*
*
*
*
Defendants. *

ORDER

Before the Court are Defendant EquityExperts.org, LLC’s
(“Equity Experts”) Unopposed Renewed’ Motion to File Under Seal

(Doc. 140) and Amended Renewed Motion to File Under Seal (Doc.

141). On April 13, 2020, the Court denied without prejudice
Defendant Equity Experts’s motion to file under seal. (Order,
Doc. 134.) Defendant Equity Experts renews its motion to file

under seal with the present motions and provides to the Court the
relevant document it wishes to protect. (Am. Renewed Mot. to File
Under Seal, Docs. 141, 140-1, 140-2.) The court outlined the legal
standard and Local Rules applicable to motions to file under seal

in its Order addressing Defendant Equity Experts’s initial motion

 
 

 

Case 1:16-cv-00010-JRH-BKE Document 146 Filed 05/08/20 Page 2 of 4

to file under seal and incorporates that legal standard here.
(Order, at 3-6.)

Now that the Court is able to view the relevant document,
upon review of Plaintiff’s amended motion to file under seal, the
Court finds good cause to seal the financial statement. First,
allowing access would not impair court functions, but Defendant
Equity Experts possesses a privacy interest in its financial
statements disclosing its margins. Carraway v. BBC Sys., Inc.,
No. 6:18-cv-1413-Orl-37GJK, 2018 WL 7267876, at *2 (M.D. Fla. Oct.
30, 2018) (finding disclosing information concerning “financial
figures related to its profits and distributions to shareholders”
would “harm [the] [d]lefendant’s legitimate privacy interests by
exposing its financial information to the public, including
competitors”); see also GJ&L, Inc. v. CNH Indus. Am., LLC, No.
117-179, 2018 WL 1911348, at *2 (S.D. Ga. Apr. 23, 2018);

Cognotion, Inc. v. Grace Hill, LLC, No. CV 115-201, 2016 WL

 

1529904, at *1 (S.D. Ga. Apr. 14, 2016) (“[C]ourts have found that
a company’s interest in the privacy of its financial
records . . . outweigh[s] the public right of access.”) (citation
omitted). . Second, Defendant Equity Experts sets forth that
disclosure carries a likelihood of injury if its competitors obtain
access to this financial information. (Am. Renewed Mot. to File
Under Seal, at 6-7.) Third, Plaintiffs have the opportunity to

respond to the financial information and address any concerns

 
 

 

Case 1:16-cv-00010-JRH-BKE Document 146 Filed 05/08/20 Page 3 of 4

regarding the reliability of the figures provided. See Carraway,

2018 WL 7267876, at *2. Fourth, the document exhibits no
information concerning public officials or public concerns. Cf.
GJ&L, 2018 WL 1911348, at *2. Defendant Equity Experts is a

privately held company; thus, its financial information is not

generally considered a public concern. See Carraway, 2018 WL
7267876, at *2. Fifth, the Court finds no less onerous
alternative. Limiting redaction to only the financial figures

leaves little meaningful information in the document.

Pursuant to Local Rule 79.7(b), Defendant Equity Experts
requests to seal only the contents of the financial statement.
Further, Defendant Equity Experts asks that the seal remain in
effect for a defined period of time — until the conclusion of any
direct appeal — under Local Rule 79.7(e). (Am. Renewed Mot. to
File Under Seal, at 5.) The Court finds these requests reasonable
to restrict only the information necessary for the time period
required to protect the privacy interests at stake. Accordingly,
Defendant Equity Experts’s privacy interests outweigh the public’s
interest, and good cause exists to seal the financial attachment.

For the foregoing reasons, IT IS HEREBY ORDERED that Defendant
Equity Experts’s Amended Renewed Motion to File Under Seal (Doc.
141) is GRANTED and Defendant Equity Experts’s Unopposed Renewed
Motion to File Under Seal (Doc. 140) is DENIED AS MOOT. The Clerk

is DIRECTED to SEAL the appropriate documents (Docs. 140-1, 140-

 
 

 

Case 1:16-cv-00010-JRH-BKE Document 146 Filed 05/08/20 Page 4 of 4

2)1 until the conclusion of any and all direct appeals of this
matter.
ORDER ENTERED at Augusta, Georgia, this pA day of May,

2020.

 

 

HERN DISTRICT OF GEORGIA

 

1 Defendant Equity Experts “seeks to have its 2018 [and] 2019 Financial

Statements sealed.” (Am. Renewed Mot. to File Under Seal, at 5.) In Defendant
Equity Experts’s filings, the Court finds only an unredacted version of the
2018 Financial Statement. (See Doc. 140-1.) Should Defendant Equity Experts

file an unredacted version of its 2019 Financial Statement, the terms of this
Order SHALL equally apply to that filing.

 
